Honorable Robert S. Calvert                   ,Opinion ~No. W-177.
Comptroller    of ‘Public kccounts
kstin,    Texas                               Re:    Legality      of the expendi-
                                                     ture of State fundsfor
                                                     stationery,       supplies  and
                                                     postage     for each member
                                                     of the House of Rep,re-
                                                     sentatives      for their   use
                                                     until   next meeting of the
                                                     Legislature,       pursuant to
Dear Mr. Calvert:                                    H.S.R.   479.
              Your request     for   an Opinion     dated   June 17,    1957,   reads
as follows:

              “I  am enclosing  a copy of HSR Resolution             No.
      479 and call     your attention  to the following             lan-
      guage    found on page 6 of this Resolution:

             “‘RESOLVED, That each Member of the House of
      Representat,ives       of the Fifty-fifth         Legislature,      be,
      ygo;s     hereby?    allowed      an additional     Fifty    Dollars
               each, with the Committee on Contingent                Ex-
      pens,es for expenditures           of stationery,      supplies,
      postage,     telephone     tolls,    and/or telegraph       tolls.
      These Members that have exceeded              the amount hereto-
      fore authorized        shall be entitled        to have this addi-
      tional    amount paid from the Contingent              Expense Fund,
      but no more. t

             “You have in subsequent        opinions   advised   con-
      cerning   the legality      of telephone     and telegraph
      toll   charges.    Please advise me as to the legality
      of the expenditures       of State funds for stationery,
      supplies    and postage    for e~ach member of the House
      of Representatives      for their     use until   the next
      meeting of the Legislature        .I’

           The aforementioned   Resolution     was adopted by the House
on May 17, 1957, and deals primarily       with post session     matters
affecting  the House.    It is not clear whether the $50.00 allow-
ance to each member therein    made for stationery,      supplies,    post-
age, telephone  tolls  and/or telegraph     tolls  was to be expended
Honorable    Robert    S.   Calvert,   page 2      (Ww-177)



prior   to adjournment  or whet~her it was intended to                be a between-
session   allowance  for each member for the purposes                 specified,
or for both purposes.

              Insofar    as the resolution        authorizes     expenditures      by
members for said purposes          prior    to adjournment       of the Legisla-
ture, we think it clear that both the authorization,                     and the ex-
penditures     pursuant thereto,        are permitted      by law; but insofar
as it might authorize         between-session       expenditures      for any of
said purposes,       the great weight of authorities             by which we must
be guided,     prohibits     same.    The question      presented     is not one of
first   impression      b any means.        Commencing with Attorney           Gener-
al’s   Opin?on O-377ii (1941) the Attorney             General has consistently
held that compensation         of.Legislators       is strictly      specified     and
limited    by Section     24 of Article       III of the Texas Constitution;
that reimbursement        for “personalUU as opposed to “legislative”
expenses    is ,in the nature of unauthorized             compensation;       and that
the only expenses        that are “legislative’t        are those that relate
to public     purposes    concerned    with duties      imposed by law on mem-
bers of the Legislature.           The above opinion         treats   the subject
in an exhaustive       manner, citing       numerous court decisions           of this
and other jurisdictions          in support of the proposition             therein
announced.       To recapitulate      such authorities         at this time could
only serve to unnecessarily           prolong    the opinion.        See also:
 Attorney General’s       Opinions    numbered v-84 (1947) V-211 (19471,
v-772 (1949), MS-40 (19531, W-131 (19571,WW-146 (1957). We’
do however         uote from that portion          of attorney      General’s     Opin-
io: No. O-3378 (1941) dealing            with the distinction         between a
“personal”     and ‘Jlegislative”       expense,    as follows:

              ‘IIt is believed     that the matter of Legislative
       and personal     expense may be rationalized~as             follows.
       Legislative     expense is that incident           to the workings
       of the Legislature       as an actual      law-making body, as
       a wholes, as the Legislature        itself,      when in session;
       through a special       committee delegated          by the Legisla-
       ture while in session        to work on a legislative             matter
       between sessions;       through personnel         employed to close
       matters after     adjournment;     or through employees main-
       tained between sessions         for the care of the Legisla-
       tive halls    or for maintenance       of a central        office    or
       clearing    house for legislative       matters between ses-
       sions.     These expenses are for the mutual benefit                 of
       all members--for      the Legislature        itself.

              t8Personal expense, on the other hand, is that in-
       curred,   or which may be incurred,   by a Member between
       sessions   working under his own will,   in his own dis-
       cretion   and as a matter of individual    enterprise --
.   :    -




        Honorable   Robert   S.   Calvert,   page '3 (W-177)



              not as a part of      the Legi~slature  in session        or .un-
              der extraordinary      assignment   from the body        between
              sessions.

                     “If,   therefore,      an allowance     of expenses    to in-
              dividual     members of the Legislature          during a session,
              or while on a committee assignment              between sessions,
              is presumptively        legislative    expense,     it does not
              follow    that, an expense allowance         to each member in-
              discriminately       between sessions      is likewise     so.   To
              the contrary,      in our opinion      the latter      is presump-
              tively    personal    expense.

                      “Essentially     this view is grounded upon the his-
              torical     and constitutional       concept of a State legis-
              lative    office     together    with the practical   workings
              of the constitutional         methods with reference    thereto,
              and the discernible         weight of the cases in support
              of such conclusion.”

                       The foregoing    authorities      preclude    our making ,any valid
        distinction      between expenses for telephone           tolls   between session,
        with which Opinions         WI-131 and W-148 were concerned,            and ex-
        penses for stationery,         supplies    and postage.        We think between-
        session     allowances    for either,     unless    such expense occurred      un-
        der such circumstances         as to come within        the definition    of “leg-
        islative     expense” as that term is defined            above, would constitute
        an unlawful      use of State funds.

                                               SUMMaRY

                     Insofar    as HSR 479 of the 55th Legislature
              may authorize      members of the House of Representa-
              tives   to expend State funds for stationery,           sup-
              plies,   postage,    telephone   tolls   and/or telegraph
              tolls,   between sessions      of the Texas Legislature,
              same is invalid      as authorizing     the expenditure     of
              State funds for an unlawful         purpose.

                                                    Very truly     yours,

                                                    WILL WILSON
                                                    Attorney General        of   Texas




                                                      -Leonard Passmore
        LP:PF:wb                                        Assistant
Honorable   Robert   S.   Calvert,   page   4   (W-177)



APPROVED:

6P~NIO~‘~OMMITTEE:

H. Grady Chandler;        Chairman
Larry Jones
Joe Rollins
Milton Richardson

REVIEWEDFOR TRE ATTORNEYGENERAL

BY:   Geo.'P.   Blaciburn